Citation Nr: 0901287	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-13 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 





INTRODUCTION

The veteran had active military service from April 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the benefit sought on 
appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
veteran contends that he has PTSD resulting from certain 
experiences while stationed in Vietnam from October 1969 to 
October 1970.  His service personnel records show that he 
served as a cook in Vietnam with the 3rd Squadron, 17th 
Calvary Division.  

The veteran contends that although he was a cook, he was 
assigned other tasks while in the field which brought him 
into contact with stressful events.  Specifically, he served 
on guard duty at location "Delta" in July 1970, where he 
witnessed numerous firefights.  While in Cambodia for 6 weeks 
around May 1970, he removed landmines.  He also contends that 
he witnessed the deaths of W.H. and B.S. in February 1969 
during an ambush at Long Kahn; and the explosion-related 
death of J.T. at the Dion base camp.  On another occasion in 
December 1969 near the Dion base camp, he was trapped in a 
town overnight during a firefight.

Although the veteran has not provided much detail as to some 
of his claimed stressor incidents, he has at least provided 
information concerning the deaths of 3 soldiers, including 
their names, location of death, and (at least for W.H. and 
B.S.) the month and year of death.  Notably, however, the RO 
has not undertaken attempts to verify any of the claimed 
stressor incidents.  Given the details supplied by the 
veteran, the Board finds that efforts to verify the stressor 
incidents are required.
 
In addition, a correspondence from the Social Security 
Administration (SSA) submitted by the veteran in February 
2008 indicates that he is eligible for disability benefits 
from that agency.  Records for the veteran from the SSA are 
potentially relevant to this appeal, and should be obtained.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO/AMC should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously.  
In any event the RO/AMC should obtain 
medical records for the veteran from the 
Altoona, Pennsylvania VA Medical Center 
for July 2004 to the present.

2.  If the RO/AMC is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

3.  The RO/AMC should obtain and 
associate with the claims file a copy of 
the SSA decision awarding the veteran 
disability benefits, as well as a copy of 
the record upon which the veteran's award 
of SSA disability benefits was based, and 
a copy of the records associated with any 
subsequent disability determinations by 
the SSA. 

4.  The RO/AMC should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged service stressors, such as 
the dates, locations, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and units 
of assignment.  With this information, 
the RO/AMC should review the file and 
prepare a summary of the veteran's 
alleged service stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.

5.  The RO/AMC should then request 
information from the U. S. Army & Joint 
Services Records Research Center (JSRRC) 
that might corroborate the veteran's 
alleged stressors.  

6.  Thereafter, and if and only if the 
RO/AMC determines that one or more of the 
veteran's claimed stressor incidents has 
been verified, the RO/AMC should afford 
the veteran a psychiatric examination to 
determine the nature and etiology of any 
PTSD present.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  A diagnosis of PTSD 
under DSM IV criteria should be made or 
ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  A clear rationale for all opinions 
would be helpful and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  However, if the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why an opinion cannot 
be provided without resort to 
speculation.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1, copies 
of all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

